EXHIBIT 10.29

GUARANTY OF LEASE

          GUARANTY (this “Guaranty”) made as of this 30th day of June 2006, by
SOTHEBY’S, a Delaware corporation having an address at 1334 York Avenue, New
York, NY 10021 (“Guarantor”) to 1334 York Avenue L.P., a Delaware limited
partnership having an address at c/o RFR Holding LLC, 400 Park Avenue, New York,
NY 10022 (“Landlord”).

WITNESSETH:

          WHEREAS Sotheby’s Holdings, Inc., a Michigan corporation (the
“Existing Guarantor) previously requested that Landlord enter into a lease with
Sotheby’s, Inc., as tenant (“Tenant”), dated as February 6, 2003 (such lease,
together with any modifications, amendments, extensions and renewals being
collectively called the “Lease”), with respect to that certain parcel of real
property located in the City of New York, State of New York, as is more
particularly described in Schedule A attached hereto and by this reference made
a part hereof, together with the buildings and other improvements then or
thereafter located thereon (capitalized terms not otherwise defined herein have
the meanings specified in the Lease);

          WHEREAS, Landlord refused to enter into the Lease unless the Existing
Guarantor guaranteed the performance by Tenant of all of the terms, covenants,
conditions, obligations and agreements contained in the Lease on the part of
Tenant to be performed thereunder (collectively, the “Covenants”), subject to
and in accordance with the terms of that certain Guaranty of Lease made as of
February 6, 2003, by the Existing Guarantor to Landlord (the “Existing
Guaranty”);

          WHEREAS, the Existing Guarantor has entered into an Agreement and Plan
of Merger between the Existing Guarantor and Guarantor, a wholly-owned
subsidiary of the Existing Guarantor organized under the laws of the State of
Delaware, pursuant to which the Existing Guarantor will merge with and into the
Guarantor, and the Guarantor will be the surviving corporation; and

          WHEREAS, Section 10 of the Existing Guarantee provides that Existing
Guarantor shall not merge or consolidate with any corporation unless
contemporaneously with such merger the surviving corporation executes and
delivers to Landlord a guaranty of the Lease together with reasonably
satisfactory evidence of the due authorization, execution, delivery, validly and
binding effect thereof.

          NOW, THEREFORE, Guarantor agrees with Landlord as follows:

--------------------------------------------------------------------------------



          1. Guarantor unconditionally guaranties to Landlord the prompt payment
when due of the rent, additional rent and other charges payable under the Lease
and full and faithful performance and observance of any and all Covenants
(including, without limitation, the indemnity contained in Section 11 of the
Lease); and Guarantor unconditionally covenants to Landlord that if default or
breach shall at any time be made by Tenant in the Covenants to pay rent and
additional rent or any other charges payable under the Lease or in the
performance of any of the other Covenants, and notice of any such default or
breach shall have been given by Landlord to Tenant and Tenant shall not have
cured such default or breach within the grace period, if any, provided for in
the Lease, Guarantor shall well and truly perform the Covenants, and pay said
rent, additional rent or other charges or arrears thereof that may remain due
thereon to Landlord, and also all damages that may arise in consequence of the
non-performance of the Covenants, or any of them, or as the result of the breach
of any of the conditions of limitation set forth in Section 19 of the Lease,
including, without limitation, all damages stipulated in Section 19(b) of the
Lease; provided, however, that Guarantor shall not have any liability in
connection with this Guaranty or the Lease for any consequential or indirect
damages (except to the extent that Tenant incurs liability for such
consequential or indirect damages pursuant to Section 21(b) of the Lease).
Guarantor shall pay to Landlord on demand (or if Guarantor is not an Affiliate
of Tenant, within ten (10) days after written notice to Guarantor) all expenses
(including, without limitation, Landlord’s reasonable out-of-pocket attorneys’
fees and disbursements) of, or incidental to, or relating to the enforcement or
protection of Landlord’s rights hereunder or under the Lease.

          2. The liability of Guarantor hereunder shall not be impaired, abated,
deferred, diminished, modified, released, terminated or discharged, in whole or
in part, or otherwise affected, by any event, condition, occurrence,
circumstance, proceeding, action or failure to act, with or without notice to,
or the knowledge or consent of, Guarantor, including, without limitation:

                    (a) any amendment, modification or extension of the Lease or
any Covenant;

                    (b) any extension of time for performance, whether in whole
or in part, of any Covenant given prior to or after default thereunder;

                    (c) any exchange, surrender or release, in whole or in part,
of any security which may be held by Landlord at any time for or under the
Lease;

                    (d) any other guaranty now or hereafter executed by
Guarantor or anyone else;

                    (e) any waiver of or assertion or enforcement or failure or
refusal to assert or enforce, in whole or in part, any covenant, claim, cause of
action, right or remedy which Landlord may, at any time, have under the Lease or
with respect to any Guarantee or any security which may be held by Landlord at
any time for or under the Lease or with respect to Tenant;

--------------------------------------------------------------------------------



                    (f) any act or thing or omission or delay to do any act or
thing which may in any manner or to any extent vary the risk of Guarantor or
which would otherwise operate as a discharge of Guarantor as a matter of law;

                    (g) the release of any other guarantor from liability for
the performance or observance of any Covenant, whether by operation of law or
otherwise;

                    (h) Landlord’s consent to any assignment or subletting or
the assignment or successive assignments of the Lease by Tenant, or any
subletting of the premises demised under the Lease by Tenant;

                    (i) the failure to give Guarantor any notice whatsoever;

                    (j) any right, power or privilege that Landlord may now or
hereafter have against any person, entity or collateral;

                    (k) any assignment, conveyance, mortgage, merger or other
transfer, voluntary or involuntary (whether by operation of law or otherwise),
of all or any part of Tenant’s interest in the Lease, including, without
limitation, any assumption of the Lease by Guarantor pursuant to Section 6
hereof or the occurrence of any such assignment, conveyance, mortgage, merger or
other voluntary or involuntary transfer which results in Guarantor becoming the
tenant under the Lease; or

                    (l) any assignment, conveyance, mortgage, merger or other
transfer, voluntary or involuntary (whether by operation of law or otherwise) of
all or part of the interest or rights of Landlord under the Lease.

                    If any agreement between Landlord and Tenant shall extend
the time of performance or modify any of the Covenants, Guarantor shall continue
to be liable upon this Guaranty according to the tenor of any such agreement.
Notwithstanding the foregoing, to the extent that Guarantor is not an Affiliate
of Tenant, Guarantor shall not be bound to the extent any amendment,
modification, extension or waiver with respect to an unaffiliated Tenant
increases Guarantor’s obligations hereunder; provided, that the exercise by any
such unaffiliated Tenant of any Extension Option under the Lease shall not be
deemed to be an amendment, modification, extension or waiver thereof.

          3. To charge Guarantor under this Guaranty no demand shall be
required, Guarantor hereby expressly waiving any such demand; provided, however,
that to the extent that Guarantor is not an Affiliate of Tenant (pursuant to any
assignment of Tenant’s interest in the Lease made in accordance with the
provisions set forth in Sections 17(d),(j),(k),(m), and (s) of the Lease, any
charge to Guarantor under this Guaranty may be made by Landlord upon ten (10)
days prior written notice. Landlord shall have the right to enforce this
Guaranty without pursuing any right or remedy of Landlord against Tenant or any
other party, or any security Landlord may hold, it being intended that if there
occurs any breach or default by Tenant in the performance or observance of any
Covenant and notice of any such default or breach shall have been given by
Landlord to Tenant and Tenant shall have failed to cure such default or breach
within the grace period, if any, provided for in the Lease, or upon the
occurrence of any condition of limitation in the Lease, Guarantor shall be
obligated to Landlord as provided in this

--------------------------------------------------------------------------------



Guaranty. Landlord may commence any action or proceeding based upon this
Guaranty directly against Guarantor without making Tenant or anyone else a party
defendant in such action or proceeding. Any one or more successive and/or
concurrent actions may be brought hereon against Guarantor either in the same
action, if any, brought against Tenant and/or any other party or in separate
actions, as often as Landlord, in its sole discretion, may deem advisable.

          4. This Guaranty shall be binding upon Guarantor and its successors
and assigns, and shall inure to the benefit of and may be enforced by the
successors and assigns of Landlord or by any party to whom Landlord’s interest
in the Lease or any part thereof, including the rents, may be assigned whether
by way of mortgage or otherwise. Wherever in this Guaranty reference is made to
either Landlord or Tenant, the same shall be deemed to refer also to the then
successor or assign of Landlord or Tenant.

          5. Guarantor hereby expressly waives and releases (a) notice of the
acceptance of this Guaranty and notice of any change in Tenant’s financial
condition; (b) the right to interpose any substantive or procedural defense of
the law of guarantee, indemnification or suretyship, except the defense of prior
payment or prior performance by Tenant (of the obligations which Guarantor is
called upon to pay or perform under this Guaranty) or any other defense that is
available and that Tenant is entitled to assert under the Lease); (c) all rights
and remedies accorded by applicable law to guarantors or sureties, including
without limitation, any extension of time conferred by any law now or hereafter
in effect; (d) the right to trial by jury, in any action or proceeding of any
kind arising on, under, out of, or by reason of or relating, in any way, to this
Guaranty or the interpretation, breach or enforcement thereof; (e) the right to
interpose any defense (except as allowed under (b) above), set off or
counterclaim of any nature or description in any action or proceeding; and (f)
any right or claim of right to cause a marshalling of Tenant’s assets or to
cause Landlord to proceed against Tenant and/or any collateral held by Landlord
at any time or in any particular order.

          6. Without limiting Guarantor’s obligations elsewhere under this
Guaranty, if Tenant, or Tenant’s trustee, receiver or other officer with similar
powers with respect to Tenant, rejects, disaffirms or otherwise terminates the
Lease pursuant to any bankruptcy, insolvency, reorganization, moratorium or any
other law affecting creditors’ rights generally, Guarantor shall automatically
be deemed to have assumed, from and after the date such rejection, disaffirmance
or other termination of the Lease is deemed effective, all obligations and
liabilities of Tenant under the Lease to the same extent as if Guarantor had
been originally named instead of Tenant as a party to the Lease and the Lease
had never been so rejected, disaffirmed or otherwise terminated. Guarantor, upon
such assumption, shall be obligated to perform and observe all of the Covenants
whether theretofore accrued or thereafter accruing and Guarantor shall be
subject to any rights or remedies of Landlord which may have theretofore accrued
or which may thereafter accrue against Tenant on account of any default under
the Lease, notwithstanding that such defaults existed prior to the date
Guarantor was deemed to have automatically assumed the Lease or that such rights
or remedies are unenforceable against Tenant by reason of such rejection,
dissaffirmance or other termination. Guarantor shall confirm such assumption in
writing at the request of Landlord upon or after such rejection, dissaffirmance
or other termination, but the failure to do so shall not affect such assumption.
Guarantor, upon the assumption of the Lease, shall have all of the rights of
Tenant under the Lease (to the extent permitted by law). Neither Guarantor’s
obligation to make payment in

--------------------------------------------------------------------------------



accordance with this Guaranty nor any remedy for the enforcement thereof shall
be impaired, modified, changed, stayed, released or limited in any manner by any
impairment, modification, change, release, limitation or stay of the liability
of Tenant or its estate in bankruptcy or any remedy for the enforcement thereof,
resulting from the operation of any present or future provision of the
Bankruptcy Code of the United States or other statute or from the decision of
any court interpreting any of the same, and Guarantor shall be obligated under
this Guaranty as if no such impairment, stay, modification, change, release or
limitation had occurred.

          7.       (a) This Guaranty and all rights, obligations and liabilities
arising hereunder shall be construed according to the laws of the State of New
York. Guarantor hereby irrevocably submits, to the extent permitted by
applicable law, to the non-exclusive jurisdiction of (i) the United States
Courts for the Southern District of New York, or the courts of the State of New
York, in any action or proceeding arising out of or relating to this Guaranty,
and Guarantor hereby irrevocably agrees that all claims against it in respect of
such action or proceeding against Guarantor may be heard and determined in such
courts. Guarantor hereby appoints Sotheby’s, Inc. as its attorney-in-fact and
agent in its name, place and stead to accept service of legal process in any
such action or proceeding in any court described above, and consents that
service of legal process in any such action or proceeding may be made upon it by
service upon Sotheby’s, Inc. To the extent permitted by applicable law,
Guarantor agrees that a final judgment obtained in any court described above in
any action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

                    (b) Nothing in this Section 7 shall affect the right of
Landlord to serve legal process in any other manner permitted by law. Guarantor
hereby consents that service of process by registered or certified mail, return
receipt requested, addressed to Guarantor at the address hereinabove set forth
will be sufficient.

                    (c) To the extent that Guarantor has or hereafter may
acquire any immunity from jurisdiction of any such court referred to in
clause (a)(i) or (a)(ii) above or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, to the extent
permitted by applicable law, Guarantor hereby irrevocably waives such immunity
in respect of its obligations under this Guaranty.

                    (d) Guarantor hereby irrevocably waives, to the extent
permitted by applicable law, any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of
forum non conveniens, that Guarantor may now or hereafter have to the bringing
of any such action or proceeding in such respective courts referred to in
clauses (a)(i) and (a)(ii) above.

          8. Guarantor hereby waives any and all rights of subrogation (if any)
which it may have against Tenant as a result of actions taken or amounts paid in
connection with or relating to this Guaranty or to the Lease until all of
Guarantor’s obligations hereunder are satisfied or Guarantor is released
pursuant to Section 16 below.

          9. Guarantor represents and warrants to Landlord that as of the date
hereof:

--------------------------------------------------------------------------------



                    (a) Guarantor has full power, authority and legal right to
execute, deliver, perform and observe this Guaranty, including, without
limitation, the payment of all moneys hereunder.

                    (b) The execution, delivery and performance by Guarantor of
this Guaranty have been duly authorized by all necessary corporate action.

                    (c) This Guaranty constitutes the legal, valid and binding
obligation of Guarantor, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, and other laws affecting
creditors’ rights generally, to moratorium laws from time to time in effect and
to general principles of equity (regardless of whether enforceability is
considered in a proceeding in equity or at law).

          10. Guarantor shall not merge or consolidate with any corporation or
sell all or substantially all of its assets unless either (a) Guarantor shall be
the surviving corporation or (b) contemporaneously with such merger or
consolidation or sale, the surviving or purchasing corporation executes and
delivers to Landlord a guaranty of the Lease, substantially in the form and
substance of this Guaranty, together with reasonably satisfactory evidence of
the due authorization, execution, delivery, validity and binding effect thereof,
but whether or not such execution and delivery shall take place the surviving or
purchasing corporation shall be bound by this Guaranty as if it had so executed
and delivered such guaranty.

          11. If Landlord shall be obligated by reason of any bankruptcy,
insolvency or other legal proceeding to pay or repay to Tenant or to Guarantor
or to any trustee, receiver or other representative of either of them, any
amounts previously paid by Tenant or Guarantor pursuant to the Lease or this
Guaranty, Guarantor shall reimburse Landlord for any such payment or repayment
and this Guaranty shall extend to the extent of such payment or repayment made
by Landlord, except to the extent, if any, that such payment or repayment is
prohibited by law or that such payment or repayment constitutes merely a
reimbursement of any overpayment. Landlord shall not be required to litigate or
otherwise dispute its obligation or make such payment or repayment if in good
faith and on written advice of counsel Landlord believes that such obligation
exists.

          12. Landlord and Guarantor shall each, at any time and from time to
time, within ten (10) business days following request by the other, execute,
acknowledge and deliver to the other a statement certifying that this Guaranty
is unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating such
modifications) and that to the best of the certifying party’s knowledge,
Guarantor is not in default hereunder (or if there is such a default, describing
such default in reasonable detail).

          13. All remedies afforded to Landlord by reason of this Guaranty or
the Lease, or otherwise available at law or in equity, are separate and
cumulative remedies and no one remedy, whether or not exercised by Landlord,
shall be deemed to be in exclusion of any other remedy available to Landlord and
shall not limit or prejudice any other legal or equitable remedy which Landlord
may have.

--------------------------------------------------------------------------------



          14. If any term, covenant, condition or provision of this Guaranty or
the application thereof to any circumstance or to Guarantor shall be invalid or
unenforceable to any extent, the remaining terms, covenants, conditions and
provisions of this Guaranty or the application thereof to any circumstances or
to Guarantor other than those as to which any term, covenant, condition or
provision is held invalid or unenforceable, shall not be affected thereby and
each remaining term, covenant, condition and provision of this Guaranty shall be
valid and shall be enforceable to the fullest extent permitted by law.

          15. Any notice hereunder shall be in writing and personally delivered
or sent by certified or registered mail, return receipt requested to Landlord or
Guarantor at their respective addresses hereinabove set forth or such other
address designated by Landlord or Guarantor by ten (10) days prior notice. Any
notice hereunder to be delivered to Guarantor by Landlord shall also delivered
to Tenant concurrently at the following address (or such other address
designated by Tenant by ten (10) days prior notice):

 

 

 

Sotheby’s, Inc.

 

1334 York Avenue

 

New York, New York 10021

 

Attention: General Counsel

Any notice shall be deemed given as of the date of delivery as indicated by
affidavit in case of personal delivery or by the return receipt in the case of
mailing; and in the event of failure to deliver by reason of changed address of
which no notice is given or refusal to accept delivery, as of the date of such
failure as indicated by affidavit or return receipt as aforesaid.

          16. Notwithstanding anything in this Guaranty to the contrary,
Guarantor shall be released from its obligations hereunder (a) upon the
satisfaction of all of the conditions set forth in Sections17(n)(2) or 17(n)(3)
of the Lease, as the case may be, and (b) only to the extent such obligations
accrue on or after the date of such release.

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day
and year first above written.

 

 

 

 

SOTHEBY’S, a Delaware corporation

 

 

 

 

By:

 /s/ William F. Ruprecht

 

 

--------------------------------------------------------------------------------

 

 

Name: William F. Ruprecht

 

 

Title: President and Chief Executive Officer


--------------------------------------------------------------------------------